Bartholomew, C. J.
I concur in the disposition of the case made by the opinion written by Justice Wallin, but, upon the matter of the-refusal of the continuance, I base my concurrence upon the insufficiency of the affidavit upon which the continuance was asked. That affidavit fails to state as a fact that the defendant was not in Barnes county, N. D., on the date the crime is alleged to have been committed, or that defendant was in the state of Missouri on that day. It states generally that defendant expects to prove by certain witnesses that he was in Missouri on that date. • That is affiant’s conclusion. The affidavit does not state to what facts the witnesses will testify, nor does it state that the matters to which they will testify are true, or that the matter which he expects to prove by them is true. Everything stated in the affidavit might be literally true, and yet justice not require a continuance.